904 F.2d 699Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Christopher BROWN, Plaintiff-Appellant,v.Harry J. GOODRICK, Judge;  William N. Butler, Esquire;  JayTobin, Chief Chemist;  Carol E. Chance, Esquire,Defendants-Appellees.
No. 90-6296.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided:  May 25, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief District Judge.  (C/A No. 90-655-H).
William Christopher Brown, appellant pro se.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
William Christopher Brown appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brown v. Goodrick, CA-90-655-H (D.Md. Mar. 1, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 In this action, Brown sought release from prison as well as money damages.  To the extent that the present action contains claims for habeas corpus relief, we find that these claims are the same as those presented in case No. 89-6750, Brown v. Chavis, and we will consider them as they arise in that appeal.  It was not error for the district court to fail to address these claims because the defendants in this case are not proper respondents for a habeas petition pursuant to 28 U.S.C. Sec. 2254